*732majority opinion, which addresses the state constitutional right to shelter.
In accordance with my dissent in Moore v. Ganim, 233 Conn. 557, 643-44, 660 A.2d 742 (1995), I would hold that, under our state constitution, the poor have a right to basic shelter—that is, a cot in a dormitory style barrack—when they have no other place to go. Although the trial court failed to make specific factual findings, the record reveals that the plaintiffs in this case are entitled to this form of relief. First, this case was certified as a class action on behalf of homeless people who have no place to live and who require emergency shelter. Second, the record is replete with evidence that members of this class “have been forced to endure the dead of winter in abandoned houses with no beds and no heat, or in the outdoors, where they have been subject to physical abuse while attempting to use park benches as their beds.” Moore v. Ganim, supra, 648 (Berdon, J., dissenting).
Accordingly, I dissent.

 Specifically, I agree with the majority with respect to the following:
(1) although the state is an indispensable party, the failure to join it does not implicate our subject matter jurisdiction and, under the circumstances of this case, we should determine the merits of the appeal; and (2) the trial court was correct in ordering New Haven to submit a compliance plan at least as to its obligations to provide shelter for the poor as required by General Statutes (Rev. to 1993) § 17-273d.